No opinion. Order so modified as to vacate the judgment for deficiency, and direct a resale of the premises upon the condition that the defendants Lob-dell and Mings, within 10 days after the service of this order, with notice of entry thereof upon their attorney, file security with the clerk of Erie county for the payment of the costs and disbursements in the action, and the fees and disbursements of the referee who made the sale of April 20, 1893, to an amount not exceeding the deficiency, if there be one upon the resale, and that such security be a bond or undertaking executed by the defendants, and by a surety to be approved by a judge of this court, and as so modified affirmed, without costs of this appeal to either party.